DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As stated in the Board’s decision dated on 12/14/2021, the prior art of record fails to teach all of the limitation as recited in claims 1-10, 16-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813